Citation Nr: 1432390	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran filed an appeal as to the issue of entitlement to service connection for type II diabetes mellitus.  See April 2009 VA Form 9.  The RO, however, granted service connection for that disability by a November 2012 rating decision.  The Veteran has not expressed any disagreement with that grant of service connection.  Thus, the issue is not before the Board at this time.

In July 2013, the Veteran and his wife testified before the Board at the RO in Phoenix.  A transcript of that proceeding is associated with the Veteran's claims file.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran currently has bilateral hearing loss which is not related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated April 2007, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  The Veteran was provided with a VA audiological examination in January 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds this examination is adequate for deciding the issue on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, a review of relevant symptomatology related to the given disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The report of the January 2011 VA examination indicates that the Veteran currently suffers from bilateral hearing loss for VA purposes.   See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Further, Board finds the Veteran's reports of in-service noise exposure credible.  Specifically, the Veteran has asserted that he was positioned near 10,000 watt generators during service.  See Hearing Transcript at pg. 2.  The Veteran also reported hearing helicopters often during service.  See id.  The Board finds those reports of in-service noise exposure credible and determines that the Veteran was exposed to noise while in service.

Regarding the theory of continuity of symptomatology, the record does not indicate that the Veteran has experienced decreased hearing since service.  Upon separation from service, the Veteran reported no hearing difficulties.  See Separation Examination Report.  Further, at his Board hearing, the Veteran testified that he obtained his first hearing aids in either 1970 or 1971.  See Hearing Transcript at pg. 5.  This was some four or five years following service.  That evidence alone is not sufficient to establish that the Veteran has suffered from the symptoms of hearing loss since service.  Indeed, neither the Veteran nor his wife testified that the Veteran has experienced or complained of decreased hearing since service.  Thus, there is simply no evidence whatsoever that the Veteran has experienced decreased hearing since he separated from active service in 1966.  As such, service connection based on the theory of continuity of symptomatology is not warranted here.

Regarding nexus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.  The Veteran was afforded a VA examination in January 2011.  The examiner indicated that she reviewed the Veteran's claims file before the examination.  The examiner explained that the Veteran was afforded hearing tests at entrance to and separation from service and that the results of both tests were within normal limits bilaterally.  The examiner concluded that it is less likely as not that the Veteran's hearing loss is related to his in-service noise exposure.  As rationale, the examiner cited to an Institute of Medicine report from September 2005 entitled "Noise and Military Service." According to the examiner,  that report states that noise induced hearing loss occurs immediately and there is no scientific support for delayed onset noise-induced hearing loss that occurs weeks, months, or years following noise exposure.  The examiner also supported her conclusion by noting that there was no significant threshold shift from entrance to separation.  Indeed, a comparison of the Veteran's pure tone thresholds from entrance to separation reveals no change in hearing levels whatsoever.  The Board considers that opinion highly probative as the examiner offered a detailed, cogent explanation for her ultimate conclusion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran or his wife asserts that his current bilateral hearing loss is etiologically related to the Veteran's military service, as laypersons they are simply not competent to opine on such a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the preponderance of the evidence is against the Veteran's claim.  There is no evidence that the Veteran has experienced the symptoms of hearing loss since service.  There is only evidence that the Veteran obtained hearing aids some four to five years following service.  Moreover, the January 2011 VA examiner provided a highly probative opinion as to why the Veteran's hearing loss is not etiologically related to his period of active service.  On the issue of nexus, there is simply no competent evidence counter to the January 2011 VA examiner's probative opinion, which is against the Veteran's claim.  Thus, in weighing the evidence, the preponderance is against the Veteran's claim and the benefit-of-the-doubt standard is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


